United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-2105
                     ___________________________

                         United States of America

                                   Plaintiff - Appellee

                                     v.

                           Cortez David Nelson

                                Defendant - Appellant
                              ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: January 8, 2021
                           Filed: January 13, 2021
                              [Unpublished]
                             ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
     Cortez Nelson appeals the within-Guidelines sentence the district court 1
imposed after he pled guilty to conspiring to distribute a controlled substance.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. This court concludes that the district court did not impose an
unreasonable sentence because the record reflects that it properly considered the
factors set forth in 18 U.S.C. § 3553(a). See United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc) (appellate court first ensures no significant
procedural error occurred, then considers substantive reasonableness of sentence
under deferential abuse-of-discretion standard; abuse of discretion occurs when
court fails to consider relevant factor, gives significant weight to improper or
irrelevant factor, or commits clear error of judgment in weighing appropriate
factors); United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir. 2016) (within-
Guidelines sentence is accorded presumption of substantive reasonableness on
appeal). The court has independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                        -2-